Citation Nr: 0202736	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  98-17 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

The propriety of an initial 10 percent evaluation for a 
bilateral knee disability (characterized as bilateral minimal 
degenerative osteoarthritis of the knee joints).


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
February 1962 and from January 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  This decision granted service connection for 
bilateral minimal degenerative osteoarthritis involving the 
knee joints and assigned a 10 percent evaluation.  The 
veteran subsequently perfected this appeal.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's right knee disability is manifested by X-ray 
findings of minimal degenerative osteoarthritis, flexion 
limited to 130 degrees, positive crepitance, and 
subjective complaints of pain.

3. The veteran's left knee disability is manifested by X-ray 
findings of minimal degenerative osteoarthritis, flexion 
limited to 120 degrees, positive crepitance, objective 
evidence of weakness and tenderness, and subjective 
complaints of pain.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation for a right knee 
disability are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2001).

2. The criteria for a 10 percent evaluation for a left knee 
disability are met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the January 1998 
rating decision, the October 1998 statement of the case (SOC) 
and the October 2001 supplemental statement of the case 
(SSOC) of the evidence necessary to warrant an increased 
evaluation.  Additionally, in October 2001, the veteran was 
sent a letter informing him of his rights in the VA claims 
process.  The Board concludes that the discussions in the 
rating decision, the SOC, the SSOC and the October 2001 
letter adequately informed the veteran of the evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran indicated that he had 
received medical treatment at the VA medical center (VAMC) in 
San Juan.  Records from VAMC San Juan for the period from 
approximately July 1993 to April 2001 were obtained and 
associated with the claims folder.  Further, in keeping with 
the duty to assist, the veteran was provided VA examinations 
in March 1995 and May 1999.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The RO evaluated the severity of the veteran's bilateral knee 
impairment pursuant to Diagnostic Code 5003.  Under this 
provision, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  (DC 5200, etc.)  When limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Note 1 to this provision 
provides that the 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Id.

Other potentially applicable diagnostic codes include 5256, 
5257, 5258, 5260 and 5261.  Diagnostic Code 5256 involves 
ankylosis of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2001).  Diagnostic Code 5257 involves recurrent 
subluxation or lateral instability of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  Diagnostic 
Code 5258 involves cartilage, semilunar, dislocated.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  There is no 
evidence of ankylosis of the knees, recurrent subluxation or 
lateral instability, or dislocated cartilage.  As such, any 
application of Diagnostic Codes 5256, 5257 or 5258 would be 
inappropriate.

Diagnostic Codes 5260 and 5261 involve limitation of motion 
of the leg (flexion and extension).  According to VA 
standards, normal range of motion of the knee is 140 degrees 
of flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate 
II (2001).  Under Diagnostic Code 5260, flexion limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees, a 10 percent evaluation; flexion limited to 30 
degrees, a 20 percent evaluation; and flexion limited to 15 
degrees, a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees, a 10 percent evaluation; extension limited to 15 
degrees, a 20 percent evaluation; extension limited to 20 
degrees, a 30 percent evaluation; extension limited to 30 
degrees, a 40 percent evaluation; and extension limited to 45 
degrees, a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

Factual Background

The veteran was originally granted service connection for 
bilateral minimal degenerative osteoarthritis involving the 
knee joints in January 1998 and assigned a 10 percent 
evaluation. 

The veteran underwent a Persian Gulf examination in May 1993.  
Review of systems revealed bilateral knee joint pain.  On 
physical examination, the examiner noted no painful joints or 
decreased range of motion.  Diagnoses included bilateral 
symptomatic knee joint degenerative joint disease.  

In August 1994, the veteran was examined in conjunction with 
a Persian Gulf follow-up.  On physical examination, there was 
no cyanosis or clubbing of the extremities.  There was no 
assessment with regard to the veteran's knees.

The veteran underwent a VA general medical examination in 
March 1995.  The veteran reported a history of recurrent 
generalized arthralgia and myalgia since 1991.  X-rays 
revealed "minimal degenerative osteoarthritis involving both 
knee joints."  Diagnoses included chronic osteoarthritis of 
the knees.

In May 1999, the veteran underwent a VA joints examination.  
The veteran complained of bilateral knee pain, leading to 
difficulty in ambulation and climbing stairs.  The veteran 
takes Panadol tablets with minimal relief.  Precipitating 
factors for flare-up include kneeling, squatting, and 
assuming standing position.  Alleviating factors include 
walking short distances and massage.  With regard to 
additional limitation of motion or functional impairment 
during flare-up, the examiner noted "not applicable."  The 
veteran uses a left knee brace. 

On physical examination, range of motion of the right knee 
was flexion to 130 degrees and extension to 0 degrees.  Range 
of motion of the left knee was flexion to 120 degrees and 
extension to 0 degrees.  The examiner indicated there was no 
painful motion.  There was objective evidence of weakness and 
tenderness in the left knee.  Manual muscle test for the 
right lower extremities iliopsoas, hamstrings, quadriceps, 
tibialis anterior, gastrosoleus and extensor hallucis longus 
was 5/5.  The same muscle groups in the left lower extremity 
were 4.5/5.  On sensory examination, there was adequate 
pinprick, light touch and proprioception in both lower 
extremities.  Special test collaterals and anterior and 
posterior drawer tests were negative bilaterally.  The 
veteran had a normal gait.  There was positive crepitance in 
both knees.  Diagnosis was "[b]ilateral degenerative joint 
disease of the knees."

In June 1999, the veteran was seen for hypertension and also 
complained of knee pain and weakness.  On physical 
examination, there was no swelling, redness or increase in 
temperature.  


Analysis

The veteran contends that the current 10 percent evaluation 
does not adequately reflect the severity of his disability.  
The veteran reports that he has severe pain in both knees 
when he walks fast, runs, or uses stairs, and that he is 
unable to squat up and down due to pain.  He also reports 
cramps in his left and right legs.

As discussed, the veteran's bilateral knee disability is 
currently evaluated as 10 percent under Diagnostic Code 5003 
based solely on X-ray evidence of involvement of 2 or more 
major joints.  The Board notes that for the purpose of rating 
disability from arthritis, the knee is a major joint.  See 
38 C.F.R. § 4.45 (2001).  The veteran is not entitled to a 20 
percent evaluation based on X-ray evidence of involvement of 
2 major joints as there is no medical evidence of occasional 
incapacitating exacerbations.  

When degenerative arthritis is established by X-ray, the 
joints involved are to be rated based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
Limitation of motion of the leg is evaluated pursuant to 
Diagnostic Codes 5260 and 5261.  A compensable evaluation 
under Diagnostic Code 5260 requires flexion limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  
A compensable evaluation under Diagnostic Code 5261 requires 
extension limited to 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  On physical examination in May 
1999, the range of motion of the right knee was flexion to 
130 degrees and extension to 0 degrees.  Range of motion of 
the left knee was flexion to 120 degrees and extension to 0 
degrees.  Based on these findings, the veteran does not have 
compensable limitation of motion in either leg.
 
When limitation of motion of the specific joints is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  On 
examination in May 1999, flexion in the veteran's right knee 
was limited to 130 degrees and there was positive crepitance.  
The examiner noted no painful motion but the veteran 
complained of bilateral knee pain.  Accordingly, based on the 
slight limitation of flexion, positive crepitance and 
subjective complaints of pain, the Board finds that a 10 
percent evaluation is warranted for the veteran's right knee 
disability. 

Regarding the left knee, on examination in May 1999 flexion 
was limited to 120 degrees and there was also positive 
crepitance.  Again, the examiner noted no painful motion but 
indicated there was objective evidence of weakness and 
tenderness in the left knee.  As such, based on the slight 
limitation of flexion, positive crepitance, objective 
evidence of tenderness and weakness, and subjective 
complaints of pain, the Board finds that a 10 percent 
evaluation is warranted for the left knee.

In evaluating the veteran's right and left knee disabilities, 
the Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 as interpreted in DeLuca, supra.  On examination in May 
1999, the examiner specifically noted no painful motion.  
Further, while there is some objective evidence of tenderness 
and weakness in the left knee, manual muscle tests for the 
left lower extremity were 4.5/5.  No weakness was noted in 
the right knee and manual muscle tests on the right side were 
5/5.  Accordingly, the Board finds that there is no basis for 
a higher rating for the right or left knee based on 
functional loss due to pain.

The Board has also specifically considered whether the 
veteran is entitled to a "staged rating."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  It is the Board's conclusion, 
however, that at no time since service connection was 
established has the veteran's right or left knee disability 
been more than 10 percent disabling.  Consequently, a 
"staged rating" is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized due to his service-
connected degenerative osteoarthritis and there is no 
indication that it has a marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 
6-96 (1996).


ORDER

A 10 percent evaluation for degenerative osteoarthritis of 
the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A 10 percent evaluation for degenerative osteoarthritis of 
the left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

